This verdict does not in precise terms state where Hill's entry is. But it may be fairly imputed from what is stated that the north-east corner thereof is due north from the point where Garrison's survey began. And then it follows that Garrison's entry and survey are both for the same land, and that the bound's thereof include the greater part of the lands of Thompson, the caveator. And we think we are at liberty to make this implication.
Secondly, this north-east corner is found to have been notoriously called) Christmas corner before Thompson's entries were made; though it was not so called when Garrison's entry was made. That called for Christmas's north-east corner, and a point eighty poles south thereof for a beginning.
We are of opinion that Garrison's entry was therefore rendered special before that of Thompson's was made and of course was sufficiently special when Thompson's was made. He can not say that he was misled by the entry of Garrison, and its uncertainty. It is good in law against Thompson's entry.